In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: May 22, 2018

* * * * * * * * * * * *                             *
MERCY SHAVER, as Administrator of                   *                    UNPUBLISHED
the Estate of KRISTIYANA D. SMITH,                  *
                                                    *
                  Petitioner,                       *                    No. 10-515V
                                                    *
v.                                                  *                    Special Master Gowen
                                                    *
SECRETARY OF HEALTH                                 *                    Joint Stipulation; Influenza (“Flu”);
AND HUMAN SERVICES,                                 *                    Guillain-Barre Syndrome (“GBS”);
                                                    *                    Myasthenia Gravis (“MG”); Death.
                  Respondent.                       *
*    * * *        * * * *           *    *    *   * *

Franklin John Caldwell, Jr, Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Jennifer Leigh Reynaud, United States Department of Justice, Washington, DC, for respondent.

                                      DECISION ON STIPULATION1

        On August 5, 2010 Kristiyana D. Smith filed a petition for compensation pursuant to the
National Vaccine Injury Compensation Program.2 On November 23, 2015, the case caption was
amended to reflect that Ms. Smith passed away on May 6, 2015, and Ms. Mercy Shaver
(“Petitioner”) was appointed administrator of Ms. Smith’s estate. Order Granting Motion to
Amend Caption, ECF No. 88. Petitioner alleges that Ms. Smith suffered from Guillain-Barre
Syndrome (“GBS”) and Myasthenia Gravis (“MG”) as a result of an influenza vaccine
administered on October 21, 2008. Petitioner further alleges that Ms. Smith’s death was the
sequela of her alleged injuries. Petition at ¶ 4; Stipulation at ¶ 4.


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this decision contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the decision
is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version of the decision.” Id. If neither party files a motion for redaction within 14 days, the decision
will be posted on the court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
        On May 21, 2018, the parties filed a joint stipulation (“Stipulation”) in which they state
that a decision should be entered awarding compensation to petitioner. ECF No. 134.
Respondent denies that the vaccine petitioner received caused her to suffer from GBS, MG, any
other injury, or her death. Id. at ¶ 6.

        Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding
compensation to petitioner according to the terms of the joint stipulation attached hereto as
Appendix A.

         The joint stipulation awards:

         a. A lump sum of $245,000.00 in the form of a check payable to petitioner as legal
            representative of the Estate of Kristiyana D. Smith. This amount represents
            compensation for all damages that would be available under 42 U.S.C. § 300aa-
            15(a), except as set forth in paragraph 8.b of the Stipulation attached hereto as
            Appendix A; and

         b. A lump sum of $1,190,953.47, which amounts represents reimbursement of a
            Medicaid lien for services rendered on behalf of Kristiyana D. Smith, in the form
            of a check payable jointly to petitioner and

                           Department of Health Care Services
                           Recovery Branch – MS 4720
                           P.O. Box 997421
                           Sacramento, CA 95899-7421
                           DHCS Account No.: C94443871A-VAC03

      I find the stipulation reasonable and I adopt it as the decision of the Court in
awarding damages, on the terms set forth therein.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the parties’ stipulation.3

         IT IS SO ORDERED.

                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice renouncing the
right to seek review.

                                                           2
Case 1:10-vv-00515-UNJ Document 134 Filed 05/21/18 Page 1 of 5
Case 1:10-vv-00515-UNJ Document 134 Filed 05/21/18 Page 2 of 5
Case 1:10-vv-00515-UNJ Document 134 Filed 05/21/18 Page 3 of 5
Case 1:10-vv-00515-UNJ Document 134 Filed 05/21/18 Page 4 of 5
Case 1:10-vv-00515-UNJ Document 134 Filed 05/21/18 Page 5 of 5